Moore, C. J.
The respondent was convicted of lewd . and lascivious behavior, and has brought the case here upon exceptions before sentence.
*159In his brief, counsel for respondent recite at considerable length the testimony for and against the respondent. He then proceeds to say that the court erred in refusing the respondent a new trial on the ground that the conviction was contrary to all the evidence in the case. The record nowhere shows the motion which was made for a new trial, nor does it show that the court was requested to file any reasons for overruling the motion if he did so, or that the judge filed any reasons for so doing. Counsel also quote a portion of the charge of the court and say:
“ It should have been explained by the judge what preponderance of evidence means.”
The record does not show the charge of the court, nor does it show whether the attention of the court was called to the present claim of counsel. This being the situation, we cannot say that any error was committed.
The action of the court below is affirmed, and the case remanded.
Steers,. McAlvay, Brooke, Blair, Stone, and Ostrander, JJ., concurred. Bird, J., did not sit.